DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 18 November 2021 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1-11 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not contain a coherent embodiment that describes the entire combination of claimed elements along with the interconnections and interrelations between them. The specification does not have a coherent description of the set of operations corresponding to the claim limitations. At most, some of the individual image processing operations recited in the individual elements can be found in disparate sections of the specification. However, the specification fails to disclose the claimed elements in relation to the other claimed elements or interconnected with one another in the way claimed.
a.	Regarding claims 1-11, there are two issues. First, it is not clear where in the specification supports a step of reducing an information amount by leaving out components that are difficult for human eye to visually judge in image data; a step of generating data for learning including image data that does not leave out components that are difficult to visually iudge in which includes image data that leaves out the components that are difficult to visually iudge at a predetermined ratio. The specification discloses visual features in several, but small portions of the specification. However, it is not clear where in the specification supports the above claim limitations. In other words, the above claim limitations cannot be understood by persons of ordinary skill in the art to construe that the specification have support of those limitations.
Second, the specification does not disclose a step of applyinq a predetermined conversion to the acquired image data: a step of inputting the image data to which the 
Therefore, claims 1-11 fail to satisfy the written description requirement because there is no corresponding written description commensurate with the claim.
It is not enough to demonstrate possession of the claimed embodiment though the suggestion of possibilities. While the specification uses terms like “can be” to describe possible uses of some elements, the text simply fails to demonstrate that applicant possessed the invention now being claimed because there is no description of those elements working together to perform the functions required by the claim. In short, there is not guidance from the specification that reasonably conveys to one skilled in the art that the application had possession of the claimed invention recited in claims 1-11 because nowhere can any cohesive link between the elements that were discussed above be found. Therefore, claims 1-11 fail to satisfy the written description requirement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664